United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2905
                                   ___________

Nasir Mahmood,                          *
                                        *
             Petitioner,                * Petition for Review of
                                        * an Order of the Board
       v.                               * of Immigration Appeals.
                                        *
Eric H. Holder, Jr., Attorney General   *    [UNPUBLISHED]
of the United States,                   *
                                        *
             Respondent.                *
                                   ___________

                             Submitted: February 17, 2011
                                Filed: February 18, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Nasir Mahmood, a citizen of Pakistan, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s (IJ’s)
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). Mahmood asserts that the IJ and BIA committed legal error and
denied him due process by determining his asylum application was untimely, because
he showed changed circumstances that should have excused his untimeliness. He also
asserts that the IJ’s adverse credibility finding is not supported by substantial
evidence, and that he established eligibility for asylum, withholding of removal, and
CAT relief.
       As Mahmood’s claim of constitutional error is without merit, we lack
jurisdiction to review the BIA’s determination that his asylum application was
untimely and he failed to establish changed or extraordinary circumstances to excuse
the time bar. See 8 U.S.C. § 1158(a)(3); Chibwe v. Holder, 569 F.3d 818, 819-20 (8th
Cir. 2009).

      With respect to Mahmood’s request for withholding of removal and CAT relief,
we conclude that his arguments related to the adverse credibility finding are irrelevant
because, even if we assume the truth of his testimony, the record evidence was not so
compelling that a reasonable factfinder would be bound to find the requisite
probability of persecution. Thus, we conclude that the denial of withholding of
removal and CAT relief is supported by substantial evidence in the record. See Ming
Ming Wijono v. Gonzales, 439 F.3d 868, 872, 874 (8th Cir. 2006); compare Rashad
v. Mukasey, 554 F.3d 1, 6 (1st Cir. 2009).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-